EXHIBIT 10.9

P E R F O R M AN C E – B A S E D

R E S T R I C T E D S T O C K U N I T A G R E E M E N T

Non-transferable

GRANT TO

 

 

(“Grantee”)

by PSS World Medical, Inc. (the “Company”) of Restricted Stock Units (the
“Units”) representing the right to earn, on a one-for-one basis, shares of the
Company’s common stock, par value $0.01 per share (“Shares”), pursuant to and
subject to the provisions of the PSS World Medical, Inc. 2006 Incentive Plan
(the “Plan”) and to the terms and conditions set forth on the following page
(the “Terms and Conditions”). By accepting the Units, Grantee shall be deemed to
have agreed to the terms and conditions set forth in this Agreement and the
Plan.

The target number of Shares subject to this award is              (the “Target
Award”). Depending on the Company’s level of attainment of specified targets for
Total Shareholder Return during fiscal years 201    , 201     and 201    ,
Grantee may earn up to 250% of the Target Award, in accordance with the matrix
attached hereto as Exhibit A.

IN WITNESS WHEREOF, PSS World Medical, Inc., acting by and through its duly
authorized officers, has caused this Agreement to be executed as of the Grant
Date.

 

PSS WORLD MEDICAL, INC. By:                             
                                                     David M. Bronson
Executive Vice President and Chief Financial Officer Grant Date:



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Plan. In addition, for purposes
of this Agreement:

 

  (a) “Comparator Group” means the companies comprising the S&P 400 MidCap Index
as of March 31, 2012, which are also publicly traded as of                 ,
201    .

 

  (b) “Total Shareholder Return” or “TSR” with respect to a corporation means
(i) increase in stock price over a designated period plus reinvested dividends,
divided by (ii) stock price at the beginning of the period.

2. Vesting of Units. The Units have been credited to a bookkeeping account on
behalf of Grantee. The Units will be earned, vest and become non-forfeitable in
whole, in part, or not at all, as provided on Exhibit A attached hereto, on the
earliest to occur of the following (in any such case, the “Vesting Date”):

 

  (a)                 , 201    , provided Grantee is then still employed by the
Company or any Affiliate, or

 

  (b) the termination of Grantee’s employment from the Company or any Affiliate
due to death or Disability, or

 

  (c) the occurrence of a Change in Control.

If Grantee’s employment terminates prior to the Vesting Date for any reason
other than Grantee’s death or Disability, Grantee shall forfeit all right, title
and interest in and to the Units as of the date of such termination and the
Units will be reconveyed to the Company without further consideration or any act
or action by Grantee. In addition, any Units that fail to vest in accordance
with the terms of this Agreement will be forfeited and reconveyed to the Company
without further consideration or any act or action by Grantee.

3. Conversion to Shares. The Units that vest will be converted to actual Shares
(one Share per vested Unit) as soon as practicable after                 ,
201    , following the Committee’s certification of the Company’s level of
achievement of performance goals relating to Total Shareholder Return during
fiscal years 201    , 201     and 201    , as set forth on Exhibit A (the
“Conversion Date”). Notwithstanding the foregoing, upon the occurrence of a
Change in Control that meets the definition of a “change in control event” under
Section 409A of the Code and applicable regulations thereunder, the conversion
of the Units to Shares will occur as of the effective date of such Change in
Control. Shares will be registered on the books of the Company in Grantee’s name
as of the Conversion Date and delivered to Grantee as soon as practical
thereafter, in certificated or uncertificated form.

4. Dividend Equivalents. No dividend equivalent rights shall attach to the Units
granted hereby.

5. Restrictions on Transfer and Pledge. No right or interest of Grantee in the
Units may be pledged, encumbered, or hypothecated or be made subject to any
lien, obligation, or liability of Grantee to any other party other than the
Company or an Affiliate. The Units may not be sold, assigned, transferred or
otherwise disposed of by Grantee other than by will or the laws of descent and
distribution.

6. Limitation of Rights. The Units do not confer to Grantee or Grantee’s
Beneficiary, executors or administrators any rights of a stockholder of the
Company unless and until Shares are in fact issued to such person in connection
with the Units. Nothing in this Agreement shall interfere with or limit in any
way the right of the Company or any Affiliate to terminate Grantee’s employment
at any time, nor confer upon Grantee any right to continue in employment of the
Company or any Affiliate.

7. Payment of Taxes. The Company or any Affiliate employing Grantee has the
authority and the right to deduct or withhold, or require Grantee to remit to
the employer, an amount sufficient to satisfy federal, state, and local taxes
(including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of the vesting or settlement of
the Units. The withholding requirement may be satisfied, in whole or in part, at
the election of the Company’s corporate secretary (the “Secretary”), by
withholding from the settlement of the Units Shares having a Fair Market Value
on the date of withholding equal to the minimum amount (and not any greater
amount) required to be withheld for tax purposes, all in accordance with such
procedures as the Secretary establishes. The obligations of the Company under
this Agreement will be conditional on such payment or arrangements, and the
Company, and, where applicable, its Affiliates will, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to Grantee.

8. Restrictions on Issuance of Shares. If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the
Shares underlying the Units upon any securities exchange or similar
self-regulatory organization or under any foreign, federal, or local law or
practice, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to the settlement of the Units, the Units
will not be converted to Shares in whole or in part unless and until such
registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

9. Amendment. The Committee may amend, modify or terminate this Agreement
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested on
the date of such amendment or termination.

10. Plan Controls. The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Agreement and this Agreement shall be
governed by and construed in accordance with the Plan. Without limiting the
foregoing, the terms and conditions of the Units, including the number of shares
and the class or series of capital stock which may be delivered upon settlement
of the Units, are subject to adjustment as provided in Article 10 of the Plan.
In the event of any actual or alleged conflict between the provisions of the
Plan and the provisions of this Agreement, the provisions of the Plan shall be
controlling and determinative.

11. Severability. If any one or more of the provisions contained in this
Agreement is deemed to be invalid, illegal or unenforceable, the other
provisions of this Agreement will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.

12. Notice. Notices and communications hereunder must be in writing and either
personally delivered or sent by registered or certified United States mail,
return receipt requested, postage prepaid. Notices to the Company must be
addressed to PSS World Medical, Inc., 4345 Southpoint Blvd, Suite 250,
Jacksonville, FL 32216, Attn: Secretary, or any other address designated by the
Company in a written notice to Grantee. Notices to Grantee will be directed to
the address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.

 

 

 

 

 

 

 

 



-  2  -



--------------------------------------------------------------------------------

EXHIBIT A

Except as set forth below in the case of an early vesting event, the Units will
be earned and will become fully vested, in whole or in part, on
                , 201    , based on the Company’s attainment of Total
Shareholder Return during fiscal years 201    , 201     and 201    , as follows:

Performance Matrix for Total Shareholder Return

For the Three Fiscal Year Period Beginning                 , 201     and Ending
                , 201    

 

PSS’ TSR Positioning within the

Comparator Group

   Percent of Target Award Earned
and Vested*  

90th percentile or above

     250 % 

75th percentile

     200 % 

50th percentile

     100 % 

25th percentile

     50 % 

Below 25th percentile

     0 % 

 

    * Payouts between performance levels will be determined based on straight
line interpolation.

Total Shareholder Return for the Company and for all of the companies in the
Comparator Group shall be calculated using the average stock price over the 20
trading days immediately preceding the beginning (                , 201    ) and
end (                , 201    ) of the TSR performance period.

Early Vesting Events

Notwithstanding the foregoing, if prior to                 , 201    , Grantee’s
employment is terminated by reason of his or her death or Disability, then the
Units will become fully vested and nonforfeitable as of the date of such event,
but conversion of the Units to Shares will not occur until the normal Conversion
Date, and will be based on actual performance through the full performance
period.

In addition, upon the occurrence of a Change in Control of the Company that
meets the definition of a “change in control event” under Section 409A of the
Code and applicable regulations thereunder, the Units will become fully vested
and nonforfeitable, and the conversion of the Units to Shares will occur as of
the effective date of such event, based on an assumed attainment of the
performance goals at “target” level (i.e., at a level resulting in payout of
100% of the Target Award).

 

- 3 -